DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/23/2021 and 07/15/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Status of Claims
This is a 2nd non-final for the amendment Application No. 16/227,770 filed 05/17/2021.
Claims 1, 4-8, 10, and 14 have been amended.
Claims 3 and 13 are canceled.
Claims 21 and 22
Claims 1-2, 4-12, and 14-22 are fully considered and pending in Instant Application.
Response to Arguments
Applicant’s arguments, see remarks filed 05/17/2017 with respect to claim(s) 1, 10, and 19  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 recites the limitation "the object" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites in limitation “an object” in line 14 renders the claim indefinite because it is unclear whether or not that “the object” previously presented are same or not.
Claim 6 recites in limitation “the second frequency rate of change is of the first portion”, however, when previously presented the limitation was stated that the “second frequency rate of change is of the second portion”, therefore the claim is rendered indefinite because it is unclear whether they are same or not.
Claim 10 recites the limitation "the object" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites in limitation “an object” in line 13 renders the claim indefinite because it is unclear whether or not that “an object” previously presented are same or not.
Claims 4-8 and 14-16 are dependent on the cancelled claims 3 and 13, therefore the claims are rendered indefinite.  
All dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on claims 1 and 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe et al. (US-2020/0278432) in view of Focke et al. (US-8,390,506), and further in view of Deichmann et al. (US-10,670,395).
	Regarding claim 1, Thorpe discloses a lidar system (see at least Para. [0027], line 4, lidar system 130 The system 100 may be a frequency-modulated continuous-wave (FMCW) system, e.g. an FMCW LiDAR system 100, and/or a laser radar (ladar) system) comprising: 
	a transmitter (see at least Para. [0026], line 4, transceiver 108) that is configured to emit a frequency-modulated lidar signal (see at least Para. [0033], lines 1-4, Examples of systems described herein may include one or more transceivers, such as transceiver 108 of FIG. 1.
The transceiver 108 may be used to direct a laser beam (e.g., the transmit portion Tx of a laser beam from laser source 102 in FIG. 1) toward an object), wherein the frequency-modulated lidar signal includes a piecewise linear up-chirp (see at least Para. [0029], lines 18-24, The frequency modulation may be linear in some examples (e.g., a linear chirp). The laser frequency may be directly chirped via a frequency actuator within the laser, or the frequency chirp may be imparted to the laser frequency by a modulator that may be external to the laser, or the frequency chirp may be generated in any other fashion), the piecewise linear up-chirp (see at least Fig. 2A; and Para. [0039], lines 1-3, FIG. 2A shows an example plot of the LO and Rx optical frequencies as functions of time. In the example of FIG. 2A, both the LO and Rx signals are chirped) comprises: 
	a first portion having a first frequency rate of change (see at least Para. [0039], lines 1-4, FIG. 2A shows an example plot of the LO and Rx optical frequencies as functions of time. In the example of FIG. 2A, both the LO and Rx signals are chirped---e.g., their frequency changes over time); and
	…, the second portion having a second frequency rate of change that is different from the first frequency rate of change (see at least Para. [0064], lines 8-18 In the example of FIG. 6 and FIG. 7, an additional frequency signal was provided by providing multiple laser sources. However, in some examples, other techniques may be used other than providing an additional laser source and/or an additional chirped laser beam. In some examples, a single laser beam may be modulated either by direct modulation or modulation external to the laser. The modulation may provide a component having a different frequency that may be used in analogous manner to provide more clarity to a range measurement; Para. [0066], lines 4-11, The modulation by modulator 804 may provide one or more modulation sidebands. The modulation sidebands may be chirped using waveform generator 802. While in some examples, multiple waveform generators may be provided to chirp the sidebands at different rates, in some examples the sidebands may be chirped at a same rate by the same
waveform generator 802; Para. [0070], lines 1-5, In the example of FIG. 10, the laser source 602 and laser source 604 may provide chirped laser beams. In some examples, the first chirped laser beam provided by laser source 602 may have a different chirp rate than the second chirped laser beam provided by laser source 604; and Para. [0079], lines 1-5, While examples described herein have been described with reference to the use of two ADCs (e.g., two digitizers), in some examples a third (or more) ADC may be included with a sample rate that is different from the first or second ADC)…
	processing circuitry (see at least Para. [0037], lines 2-7, one or more processors, such as processor 118 of FIG. 1. The processor may be implemented using one or more signal processors (e.g., circuitry, filters, central processing units (CPUs), processor core(s), digital signal processors (DSPs), application specific integrated circuits (ASICs) and/or other processing elements)) that is configured to: 
	compute a distance between the lidar system and an object based upon the frequency-modulated lidar signal (see at least Para. [0064], lines 13-18, a single laser beam may be modulated either by direct modulation or modulation external to the laser. The modulation may provide a component having a different frequency that may be used in analogous manner to provide more clarity to a range measurement)…
	Thorpe does not explicitly disclose in combination with claim as whole
	…a second portion that is adjacent the first portion in the piecewise linear up-chirp… 
	determine, based upon the frequency-modulated lidar signal, whether the object is within a first distance range from the lidar system or a second distance range from the lidar system, the first distance range and the second distance range being non-overlapping; and	
within the first distance range, the processing circuitry configured to compute the distance with a second resolution when the distance is within the second distance range, wherein the first resolution is different from the second resolution.
	However, in addition and in the alternative, Focke teaches
	…a second portion that is adjacent the first portion in the piecewise linear up-chirp (see a least col. 2 lines 46-48, FIG.2a shows a representation of the time dependence of the transmitting frequency of the FMCW radar locating device; and col. 3, lines 29-35, FIG. 2a shows both the time dependence of the usual transmitting signal FS (dashed line, cf. FIG. 4) and of the transmitting signal according to the example embodiment, which is piecewise constant, and is composed of frequency segments FS1 (t1 to t2), FS2 (t2 to t3), FS3 (t3 to t4), FS4 (t4 to t5), FS5 (t5 to t6), FS6 (t6 to t7), which have different slopes ***Examiner interprets that Figure 2a FS2 segment illustrates a second portion in the piecewise linear up-chirp)…;
	…, the first distance range and the second distance range being non-overlapping (see at least col. 2, lines 13-16, the first frequency segments and/or the second frequency segments correspond to respectively different angular ranges of a total recording range);
	Furthermore, it would have obvious in one ordinary skill in the art at the effective date of the application to integrate …a second portion that is adjacent the first portion in the piecewise linear up-chirp… to have the two portions in one device as a design choice “Making Integral” [see MPEP 2144.04], In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)]. Motivation to integrate the second portion in the piecewise linear up-chirp comes from the 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught by Thorpe and combine …a second portion that is adjacent the first portion in the piecewise linear up-chirp… and …, the first distance range and the second distance range being non-overlapping as taught by Focke. One of ordinary skill in the art would have been motivated to make this modification in order to convey avoidance may be achieved by giving suitable warning signs to the driver or by automatic longitudinal and/or lateral control of the vehicle (col. 1, lines 16-18).
	However, in addition and in the alternative, Deichmann teaches
	determine, based upon the frequency-modulated lidar signal, whether the object is within a first distance range from the lidar system or a second distance range from the lidar system (see at least col. 9, lines 58-62, The first configuration of the scanning device may comprise a focus scanning unit which is capable of determining the distance between the integrated 3D scanner and the surface of an object, such that the first parameter may be this distance; and col. 10, lines 35-39, The distance may be measured from the integrated 3D scanner to said first and/or second portion of surface. The parameter derived from such a distance measurement may relate to the distance between the integrated 3D scanner and the surface of an object) …
	…, the processing circuitry configured to compute the distance with a first resolution when the distance is within the first distance range, the processing circuitry configured to compute the distance with a second resolution when the distance is within the second distance range (see at least col. 31, lines 22-27, a scanning device configured to record a first data set of the object at a first resolution when operating in a first configuration and configured to record a second data set of a surface of the object at a second resolution when operating in a second configuration, wherein the first resolution is lower than the second resolution; and Abstract: A control controls an operation of the scanning device based on the distance measured by the measurement unit , where the scanning device operates in the first configuration when the measured distance is within a first range of distances from the surface and the scanning device operates in the second configuration when the measured distance is within a second range of distances), wherein the first resolution is different from the second resolution (see at least col. 9, lines 48-50, The change in spatial resolution can be provided by changing between acquiring the data sets using different sensor elements with different spatial resolutions).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught by Thorpe in view of Focke and combine …, the processing circuitry configured to compute the distance with a first resolution when the distance is within the first distance range, the processing circuitry configured to compute the distance with a second resolution when the distance is within the second distance range, wherein the first resolution is different from the second resolution as taught by Deichmann. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the scanning device may also be advantageous in relative to the accuracy of the data acquired from the surface of an object (col. 2, lines 18-20).
	Regarding claim 4, the combination of Thorpe, Focke and Deichmann teaches the lidar system of claim 3. Thorpe disclose wherein the first slope frequency rate of change is greater than the second slope frequency rate of change by a factor k (see at least Figures 5 and 7 ***Examiner interprets that the slope of the slopes is illustrates a factor k)
***Examiner notes that first slope, a positive slope is indicated as greater the second slope, a negative slope by a factor k.
	However, in addition and in the alternative, Focke teaches	
	wherein the first slope frequency rate of change is greater than the second slope frequency rate of change (col. 3, lines 29-35, FIG. 2a shows both the time dependence of the usual transmitting signal FS (dashed line, cf. FIG. 4) and of the transmitting signal according to the example embodiment, which is piecewise constant, and is composed of frequency segments FS1 (t1 to t2), FS2 (t2 to t3) FS3 (t3 to t4), FS4 (t4 to t5), FS5 (t5 to t6), FS6 (t6 to t7), which have different slopes) by a factor k (*** Examiner interprets when  the ratio of first slope frequency rate of change FS1, and the second slope frequency rate of change FS2 is taken into account,  the  factor k is formed).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught in the combination of Thorpe, Focke and Deichmann and combine wherein the first slope frequency rate of change is greater than the second slope frequency rate of change by a factor k as taught by Focke. One of ordinary skill in the art would have been motivated to make this modification in order to convey avoidance may be achieved by giving suitable warning signs to the driver or by automatic longitudinal and/or lateral control of the vehicle (col. 1, lines 16-18).
	Regarding claim 5, the combination of Thorpe, Focke and Deichmann teaches the lidar system of claim 3. Thorpe further discloses the lidar system comprising:
	 … 
	an analog to digital converter (ADC) that is operably coupled to the sensor and the processing circuitry (see at least Para. [0026], lines 2-5, The system 100 includes laser source 102, beam splitter 104, circulator 106, transceiver 108, combiner 112, detector 114, digitizer 116), wherein the sensor is configured to output an analog sensor signal based upon a return reflection that impinges upon the sensor (see at least Para. [0026], lines 24-27, The interference signal resulting from a range return may be digitized by the digitizer 116 (e.g., an analog to digital converter (ADC)) to provide a digital signal), wherein the return reflection is a portion of the frequency-modulated lidar signal that has reflected off of the object (see at least Para. [0026], lines 12-14, The transmit beam may be reflected from object 110. Reflection as used herein may refer to laser beams that are reflected and/or scattered from an object), the ADC is configured to output a digital signal that is representative of the analog sensor signal (see at least Para. [0036], systems described herein may include one or more digitizers, such as digitizer 116 of FIG. 1. The digitizer may receive an interference signal from a detector, which may be an analog or denser digital signal, and may convert the interference signal into a digitized signal) and further wherein the processing circuitry is configured to:
 	perform a Fast Fourier Transform (FFT) over the digital signal to generate a frequency signal (see at least Para. [0039], lines 13-18, A Fourier transform of the interference signal (which may be performed, e.g., by processor 118 of FIG. 1 and/or other circuitry), may provide a frequency of the beat note, which may be referred to as a beat frequency. FIG. 2B illustrates a plot of signal strength vs. frequency for a Fourier transform of an interference signal); 
	determine whether there is a single peak frequency in the frequency signal or multiple peak frequencies in the frequency signal (see at least Para. [0039], lines 17-24, FIG. 2B illustrates a plot of signal strength vs. frequency for a Fourier transform of an interference signal. The peak shown in FIG. 2B may be at the beat frequency. The beat frequency may be given by fbeat=Kτ, where K is the chirp rate and τ may be linearly proportional to the distance of the object. In this manner, the processor 118 may determine a distance to an object based on a chirp rate and a beat frequency of an interference signal); and 
	determine whether the object…from the lidar system based upon whether there is the single peak in the frequency signal or the multiple peaks in the frequency signal (see at least Para. [0039], lines 17-24, FIG. 2B illustrates a plot of signal strength vs. frequency for a Fourier transform of an interference signal. The peak shown in FIG. 2B may be at the beat frequency. The beat frequency may be given by fbeat=Kτ, where K is the chirp rate and τ may be linearly proportional to the distance of the object. In this manner, the processor 118 may determine a distance to an object based on a chirp rate and a beat frequency of an interference signal; and Para. [0055], lines 1-8, It is possible that more than one actual range return (e.g., from a plurality of targets), corresponding to more than one fbeat exists for a given measurement. In some examples, each ADC may measure more than one frequency. To disambiguate multiple object range returns that may exceed the ADC Nyquist frequency, a system (e.g., processor 118 of FIG. 3) may determine the possible fbeat values for each frequency measured by each ADC as described previously), respectively.
	Thorpe does not explicitly disclose in combination with claim as whole
	a sensor; and 
	 determine whether the object is within the first distance range from the lidar system or the second distance range from the lidar system.
 	However, in the same field of endeavor, Focke discloses 
	a sensor (see at least col. 4, lines 2-3, information may be gathered from various sensor sources). 	

	However, in addition and in the alternative, Deichmann teaches
	a sensor (see at least col. 7, line 18, a first sensor); and
	determine whether the object is within the first distance range from the lidar system or the second distance range from the lidar system (see at least col. 7, lines 43-48, determining if the distance between the integrated 3D scanner and the surface is within the second range of distances based on the value of a first parameter relating to the first data set or based on a reading from a distance measurement unit of the integrated 3D scanner)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught in the combination of Thorpe Focke, Deichmann and combine a sensor and determine whether the object is within the first distance range from the lidar system or the second distance range from the lidar system… taught by Deichmann. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the scanning device may also be advantageous in relative to the accuracy of the data acquired from the surface of an object. (col. 2, lines 18-20).
	Regarding claim 6, the combination of Thorpe, Focke and Deichmann teaches the lidar system of claim 5. Thorpe further discloses wherein the processing circuitry is further configured to: 
2B illustrates a plot of signal strength vs. frequency for a Fourier transform of an interference signal. The peak shown in FIG. 2B may be at the beat frequency. The beat frequency may be given by fbeat=Kτ, where K is the chirp rate and τ may be linearly proportional to the distance of the object. In this manner, the processor 118 may determine a distance to an object based on a chirp rate and a beat frequency of an interference signal), compute the distance with the second resolution based upon:
	…
	the single peak frequency (see at least Para. [0014], FIG. 4 A is an example plot illustrating a beat frequency measured by an ADC with a first Nyquist frequency; FIG. 4B is an example plot illustrating a beat frequency measured by another ADC with a second, different, Nyquist frequency).  
	Thorpe does not explicitly mention
	compute the distance with the second resolution based upon:
	the second frequency rate of change of the first portion of the piecewise linear up-chirp; and the single peak frequency.
	However, in the same field of endeavor, Focke teaches
	compute the distance with the second resolution based upon:
	the second frequency rate of change of the first portion of the piecewise linear up-chirp; and the single peak frequency (see at least col. 3, lines 29-35, FIG. 2a shows both the time dependence of the usual transmitting signal FS (dashed line, cf. FIG. 4) and of the transmitting signal according to the example embodiment, which is piecewise constant, and is composed of frequency segments FS1 (t1 to t2), FS2 (t2 to t3), FS3 (t3 to t4), FS4 (t4 to t5), FS5 (t5 to t6), FS6 (t6 to t7), which have different slopes; and col, 4, lines 59-61, the first frequency segments and the second frequency segments have different slopes corresponding to different echo signal resolutions***Examiner interprets wherein Fig. 2A Focke illustrates piecewise linear up-chirp, where the second slope of the second segment FS2 (t2 to t3) frequency rate of change of the first portion).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught in combination of Thorpe, Focke and Deichmann and combine the second frequency rate of change of the first portion of the piecewise linear up-chirp; and the single peak frequency as taught by Focke. One of ordinary skill in the art would have been motivated to make this modification in order to convey avoidance may be achieved by giving suitable warning signs to the driver or by automatic longitudinal and/or lateral control of the vehicle (col. 1, lines 16-18).
	Regarding claim 7, the combination of Thorpe, Focke and Deichmann teaches the lidar system of claim 5. Thorpe discloses wherein the processing circuitry (see at least Para. [0037], lines 2-7, one or more processors, such as processor 118 of FIG. 1. The processor may be implemented using one or more signal processors (e.g., circuitry, filters, central processing units (CPUs), processor core(s), digital signal processors (DSPs), application specific integrated circuits (ASICs) and/or other processing elements)) is further configured to: 
	when it is determined that there are the multiple peak frequencies in the frequency signal (see at least Para. [0051], lines 19-22, Note that the same ADC output frequency could correspond to multiple possible ranges (e.g., multiple candidate beat frequencies) for each ADC output), determine whether a difference between a first peak frequency and a second peak frequency in the multiple peak frequencies corresponds to a difference between the frequency rate of change and the second frequency rate of change (see at least Para. [0047], FIG. 4A is an example plot illustrating a beat frequency measured by an ADC with a first Nyquist frequency (e.g., with a first sample rate). The plot in FIG. 4A may, for example, reflect an output of analog to digital converter 302 of FIG. 3. FIG. 4B is an example plot illustrating a beat frequency measured by another ADC with a second, different, Nyquist frequency (e.g., with a second, different sampling rate). The plot in FIG. 4B may, for example, reflect an output of analog to digital converter 304 of FIG. 3); 	
	when it is determined that the difference between the first peak frequency and the second peak frequency corresponds to the difference between the first frequency rate of change and the second frequency rate of change (see at least Para. [0056], lines 1, FIG. 5 corresponding to a Nyquist frequency for analog to digital converter 302 (e.g., N1) and a Nyquist frequency for analog to digital converter 304 (e.g., N2). In the example of FIG. 5, the analog to digital converter 304 has a higher Nyquist frequency and sampling rate than analog to digital converter 302), compute the distance with the first resolution (see at least Para. [0003], lines 12-19, direct modulation of the laser output frequency can result in large chirp bandwidths, and therefore, high-resolution distance measurements due to the well-known relationship,                         
                            Δ
                        
                    R=c/2B, where ΔR is the range resolution, c is the speed of light and B is the chirp bandwidth. Chirped sideband modulation using an RF chirp and, for instance, an optical modulator, is also possible) based upon: 
	the first rate of change of the first segment portion of the piecewise linear up-chirp (see at least Para. [0029], lines 18-24, The frequency modulation may be linear in some examples (e.g., a linear chirp). The laser frequency may be directly chirped via a frequency actuator within the laser, or the frequency chirp may be imparted to the laser frequency by a modulator that may be external to the laser, or the frequency chirp may be generated in any other fashion; and see at least Fig. 2A; and Para. [0039], lines 1-3, FIG. 2A shows an example plot of the LO and Rx optical frequencies as functions of time. In the example of FIG. 2A, both the LO and Rx signals are chirped) and
	the second peak frequency (see at least Fig. 4B which indicates a second peak frequency; and Para. [0049], lines 10-12, The output may include a peak at a frequency that is folded about the Nyquist frequency, e.g., fADC2=2N2-fbeat (shown in solid lines in FIG. 4B)). 
	However, in addition and in the alternative, Focke teaches
	compute the distance with the first resolution based upon: 
	the first rate of change of the first segment portion of the piecewise linear up-chirp (see a least col. 2 lines 46-48, FIG.2a shows a representation of the time dependence of the transmitting frequency of the FMCW radar locating device; and col. 3, lines 29-35, FIG. 2a shows both the time dependence of the usual transmitting signal FS (dashed line, cf. FIG. 4) and of the transmitting signal according to the example embodiment, which is piecewise constant, and is composed of frequency segments FS1 (t1 to t2), FS2 (t2 to t3), FS3 (t3 to t4), FS4 (t4 to t5), FS5 (t5 to t6), FS6 (t6 to t7), which have different slopes ***Examiner interprets that Figure 2a FS1 segment illustrates a first portion in the piecewise linear up-chirp).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught in combination of Thorpe, Focke and Deichmann and combine the first rate of change of the first segment portion of the piecewise linear up-chirp as taught by Focke. One of ordinary skill in the art would have been motivated to make this modification in order to convey avoidance may be achieved by giving suitable warning 
	Regarding claim 8, the combination of Thorpe, Focke and Deichmann teaches the lidar system of claim 3. Thorpe does not explicitly disclose wherein the piecewise linear up-chirp comprises between two and five linear segments with differing frequency rates of change, and further wherein the frequency rates of change are successively decreasing in time. 
	However, in the same field of endeavor, Focke teaches
	 wherein the piecewise linear up-chirp comprises between two and five linear segments with differing slopes frequency rates of change (see a least col. 2 lines 46-48, FIG.2a shows a representation of the time dependence of the transmitting frequency of the FMCW radar locating device; and col. 3, lines 29-35, FIG. 2a shows both the time dependence of the usual transmitting signal FS (dashed line, cf. FIG. 4) and of the transmitting signal according to the example embodiment, which is piecewise constant, and is composed of frequency segments FS1 (t1 to t2), FS2 (t2 to t3), FS3 (t3 to t4), FS4 (t4 to t5), FS5 (t5 to t6), FS6 (t6 to t7), which have different slopes ***Examiner interprets that Figure 2a FS1, FS2, FS3 segments illustrates between two and five linear segments with differing slopes), and further wherein the slopes frequency rates of change are successively decreasing in time ***Examiner interprets that Figure 2a FS4, FS5, FS6 segments illustrates linear frequency rates of change are successively decreasing in time).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught in combination of Thorpe, Focke and Deichmann and combine wherein the piecewise linear up-chirp comprises between two and five linear segments with differing frequency rates of change, and further wherein the frequency rates of change are successively decreasing in time as taught by Focke. One of ordinary skill in the art would have been motivated to make this modification in order to convey avoidance may be achieved by giving suitable warning signs to the driver or by automatic longitudinal and/or lateral control of the vehicle (col. 1, lines 16-18).
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe, Focke and Deichmann as applied to claim 1 above, and further in view of Calleija (US-2020/0057450).
	Regarding claim 2, the combination of Thorpe, Focke and Deichmann teaches the lidar system of claim 1. Neither Thorpe nor Deichmann explicitly teaches wherein the first resolution is more granular than the second resolution. 
	However, in the same field of endeavor, Calleija teaches 
	wherein the first resolution is more granular than the second resolution (see at least Para. [0083], lines 4-11, an object may be moving across the field of view of the sensor 401a at a relatively rapid rate. Thus, a position of the object may change substantially between the time that a second image of the object is requested, and the second image can be captured. In some cases, this may result in the first higher resolution image captured (e.g. the second image of process 600) failing to fully represent the object; and Para. [0083], lines 22-26, If the captured image either only partially represents the object or missed the object completely, an additional image may be captured in an attempt to capture a complete representation of the object using the higher resolution capabilities of the second sensor ( e.g. 401b)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught in the combination of Thorpe, Focke and Deichmann and combine wherein the first resolution is more granular than the second resolution 
	Regarding claim 9, the combination of Thorpe, Focke and Deichmann teaches the lidar system of claim 1. Thorpe discloses wherein the processing circuitry is operably coupled to a computing system of an autonomous vehicle (AV) (see at least [0085], lines 9-13, (e.g., in autonomous and/or semi-autonomous vehicle operation), the automotive controls)…
	However, in addition and in the alternative, Calleija teaches
	wherein the processing circuitry (see at least Para. [0034], lines 10-13, The memory 132 can store data 134 and instructions 136 which are executed by the processor 130 to cause vehicle controller 106 to perform operations) is operably coupled to a computing system of an autonomous vehicle (AV) (see at least Para. [0033], lines 6-14, the vehicle controller 106 can receive sensor data from the one or more sensors 104, attempt to  comprehend the surrounding environment by performing various processing techniques on data collected by the sensors 104, and generate an appropriate motion path through such surrounding environment. The vehicle controller 106 can control the one or more vehicle controls 202 to operate the autonomous vehicle 102 according to the motion path; and Para. [0034], lines 10-17, The memory 132 can store data 134 and instructions 136 which are executed by the processor 130 to cause vehicle controller 106 to perform operations. In some implementations, the one or more processors 130 and at least one memory 132 may be comprised in one or more computing devices, such as computing device(s) 129, within the vehicle controller 106), and the autonomous vehicle 102 may include the sensors 104a and 104b, the vehicle controller 106, and one or more vehicle controls 202. The vehicle controls 202 from FIG. 3 may include, as shown in FIG. 4A, one or more of a motor controller 210, a steering controller 212, and a braking controller 214) based upon the distance computed by the processing circuitry (see at least Para. [0035], lines 1-6, vehicle controller 106 can further be connected to, or include, a positioning system 120. Positioning system 120 can determine a current geographic location of the autonomous vehicle 102. The positioning system 120 can be any device or circuitry for analyzing the position of the autonomous vehicle 102).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught in the combination Thorpe, Focke and Deichmann and combine wherein the computing system of the AV controls at least one of a steering system, a braking system, or a propulsion system based upon the distance computed by the processing circuitry. as taught by Calleija. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the control system may alter one or more control parameters of the vehicle to accommodate the indicated condition. The further ahead this information can be recognized by the vehicle control system, the more efficiency and smoothly the vehicle may be controlled, providing for safe and efficient control of the vehicle (Para. [0002], line 11-17).	
Claims 10-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe et al. (US-2020/0278432) in view of Focke (US 8,390,506), and in further view of Deichmann et al. (US-10,670,395), and still further in view of Calleija (US-2020/0057450).
	Regarding claim 10, Thorpe discloses a lidar system (see at least Para. [0027], line 4, lidar system 130 The system 100 may be a frequency-modulated continuous-wave (FMCW) system, e.g. an FMCW LiDAR system 100, and/or a laser radar (ladar) system) comprising: 
	a transmitter (see at least Para. [0026], line 4, transceiver 108) that is configured to emit a frequency-modulated lidar signal (see at least Para. [0033], lines 1-4, Examples of systems described herein may include one or more transceivers, such as transceiver 108 of FIG. 1. The transceiver 108 may be used to direct a laser beam (e.g., the transmit portion Tx of a laser beam from laser source 102 in FIG. 1) toward an object), wherein the frequency-modulated lidar signal comprises a piecewise linear up-chirp (see at least Para. [0029], lines 18-24, The frequency modulation may be linear in some examples (e.g., a linear chirp). The laser frequency may be directly chirped via a frequency actuator within the laser, or the frequency chirp may be imparted to the laser frequency by a modulator that may be external to the laser, or the frequency chirp may be generated in any other fashion), the piecewise linear up- chirp (see at least Fig. 2A; and Para. [0039], lines 1-3, FIG. 2A shows an example plot of the LO and Rx optical frequencies as functions of time. In the example of FIG. 2A, both the LO and Rx signals are chirped) includes: 
	a first segment having a first slope (see at least Fig. 2A; and Para. [0039], lines 1-3, FIG. 2A shows an example plot of the LO and Rx optical frequencies as functions of time. In the example of FIG. 2A, both the LO and Rx signals are chirped); and 
	a detector that is configured to detect a return signal, wherein the return signal is a reflection (see at least Para. [0026], lines 1-6, FIG. 1 is a schematic illustration of a system 100
arranged in accordance with one embodiment. The system 100 includes laser source 102, beam splitter 104, circulator 106, transceiver 108, combiner 112, detector 114, digitizer 116 and processor 118. The system 100 may be used to measure properties of (e.g., distance to) object 110) of the frequency-modulated lidar signal from an object (see at least Para. [0027], lines 1-3, The system 100 may be a frequency-modulated continuous-wave (FMCW) system, e.g. an FMCW LiDAR system 100, and/or a laser radar (ladar) system); and 
	processing circuitry (see at least Para. [0037], lines 2-7, one or more processors, such as processor 118 of FIG. 1. The processor may be implemented using one or more signal processors (e.g., circuitry, filters, central processing units (CPUs), processor core(s), digital signal processors (DSPs), application specific integrated circuits (ASICs) and/or other processing elements)) that is configured to:
	compute a distance between the lidar system and an object based upon the return signal (see at least Para. [0026], lines 5-13, The system 100 may be used to measure properties of (e.g., distance to) object 110. The laser source 102 is positioned to provide a laser beam to beam
splitter 104. The beam splitter 104 splits the laser beam into a transmit (Tx) beam and a local oscillator (LO) beam. The circulator 106 may receive the transmit beam and provide to
transceiver 108. The transceiver 108 may direct the transmit beam toward object 110. The transmit beam may be reflected from object 110)… 
	Thorpe does not explicitly teach
	a second segment that is immediately adjacent to the first segment in the up-chirp, the second segment having a second slope that is less than the first slope; 
	based upon the return signal, determine whether the object is within a first distance range or a second distance range of the lidar system; and 
, wherein the processing circuitry is configured to compute the distance with a first resolution when the object is determined to be within the first distance range from the lidar system, and further wherein the processing circuitry is configured to compute the distance with a second resolution when the object is within the second distance range from the lidar system, the first resolution being more granular than the second resolution.
	However, in the same field of endeavor, Focke teaches
	a second segment that is immediately adjacent to the first segment in the up-chirp (see at least Figure 2A), the second segment having a second slope that is less than the first slope (see at Figure 4).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught in combination of Thorpe and combine a second segment that is immediately adjacent to the first segment in the up-chirp, the second segment having a second slope that is less than the first slope as taught by Focke. One of ordinary skill in the art would have been motivated to make this modification in order to convey avoidance may be achieved by giving suitable warning signs to the driver or by automatic longitudinal and/or lateral control of the vehicle (col. 1, lines 16-18).
	Neither Thorpe nor Focke does not explicitly teach
	based upon the return signal, determine whether the object is within a first distance range or a second distance range of the lidar system; and 
	…, wherein the processing circuitry is configured to compute the distance with a first resolution when the object is determined to be within the first distance range from the lidar system, and further wherein the processing circuitry is configured to compute the distance with a second resolution when the object is within the second distance range from the lidar system, the first resolution being more granular than the second resolution.
	However, in the same field of endeavor, Deichmann teaches
	based upon the return signal, determine whether the object is within a first distance range or a second distance range of the lidar system (see at least col. 9, lines 58-62, The first configuration of the scanning device may comprise a focus scanning unit which is capable of determining the distance between the integrated 3D scanner and the surface of an object, such that the first parameter may be this distance; and col. 10, lines 35-39, The distance may be measured from the integrated 3D scanner to said first and/or second portion of surface. The parameter derived from such a distance measurement may relate to the distance between the integrated 3D scanner and the surface of an object); and 
	…,wherein the processing circuitry is configured to compute the distance with a first resolution when the object is determined to be within the first distance range from the lidar system, and further wherein (see at least col. 31, lines 22-27, a scanning device configured to record a first data set of the object at a first resolution when operating in a first configuration and configured to record a second data set of a surface of the object at a second resolution when operating in a second configuration, wherein the first resolution is lower than the second resolution; and Abstract: A control controls an operation of the scanning device based on the distance measured by the measurement unit , where the scanning device operates in the first configuration when the measured distance is within a first range of distances from the surface and the scanning device operates in the second configuration when the measured distance is within a second range of distances) the processing circuitry is configured to compute the distance with a second resolution when the object is within the second distance range from the lidar system (see at least col. 9, lines 48-50, The change in spatial resolution can be provided by changing between acquiring the data sets using different sensor elements with different spatial resolutions),…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught in the combination of Thorpe in view of Focke and combine based upon the return signal, determine whether the object is within a first distance range or a second distance range of the lidar system; and …, wherein the processing circuitry is configured to compute the distance with a first resolution when the object is determined to be within the first distance range from the lidar system, and further wherein the processing circuitry is configured to compute the distance with a second resolution when the object is within the second distance range from the lidar system… taught by Deichmann. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the scanning device may also be advantageous in relative to the accuracy of the data acquired from the surface of an object. (col. 2, lines 18-20).
	However, in addition and in the alternative, Calleija teaches
	…the first resolution being more granular than the second resolution (see at least Para. [0083], lines 4-11, an object may be moving across the field of view of the sensor 401a at a relatively rapid rate. Thus, a position of the object may change substantially between the time that a second image of the object is requested, and the second image can be captured. In some cases, this may result in the first higher resolution image captured (e.g. the second image of process 600) failing to fully represent the object; and Para. [0083], lines 22-26, If the captured image either only partially represents the object or missed the object completely, an additional image may be captured in an attempt to capture a complete representation of the object using the higher resolution capabilities of the second sensor ( e.g. 401b)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught in the combination of Thorpe, Focke and Deichmann and combine …the first resolution being more granular than the second resolution as taught by Calleija. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the control system may alter one or more control parameters of the vehicle to accommodate the indicated condition. The further ahead this information can be recognized by the vehicle control system, the more efficiency and smoothly the vehicle may be controlled, providing for safe and efficient control of the vehicle (Para. [0002], line 11-17).
	Regarding claim 11, the combination of Thorpe, Focke, Deichmann and Calleija teaches the lidar system of claim 10. Thorpe discloses …multiplied by a constant k, wherein k is defined by a user (see at least Para. [0039], lines 19-24, The beat frequency may be given by fbeat=kτ, where k is the chirp rate and τ may be linearly proportional to the distance of the object. In this manner, the processor 118 may determine a distance to an object based on a chirp rate and a beat frequency of an interference signal described herein), however, Thorpe does not explicitly teach wherein the first slope equals the second slope...
	However, in the same field of endeavor, Focke teaches
	wherein the first slope equals the second slope (see at least Figure 2a, 2b and 4*** Examiner interprets that figures illustrates where FS denotes the first segment (i.e., first slope) equals the FS segment (i.e., second slope))…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught in combination of Thorpe, Focke, 
	Regarding claim 14, the combination of Thorpe, Focke, Deichmann and Calleija teaches the lidar system of claim 13. Thorpe further discloses comprising:  
	an analog to digital converter (ADC) that is operably coupled to the detector and the processing circuitry (see at least Para. [0026], lines 2-5, The system 100 includes laser source 102, beam splitter 104, circulator 106, transceiver 108, combiner 112, detector 114, digitizer 116), wherein the detector is configured to output an analog sensor signal based upon the return signal (see at least Para. [0026], lines 24-27, The interference signal resulting from a range return may be digitized by the digitizer 116 (e.g., an analog to digital converter (ADC)) to provide a digital signal), the ADC is configured to output a digital signal that is representative of the analog sensor signal (see at least Para. [0036], systems described herein may include one or more digitizers, such as digitizer 116 of FIG. 1. The digitizer may receive an interference signal from a detector, which may be an analog or denser digital signal, and may convert the interference signal into a digitized signal), and further wherein the processing circuitry is configured to: 
	perform a Fast Fourier Transform (FFT) over the digital signal to generate a frequency signal (see at least Para. [0039], lines 13-18, A Fourier transform of the interference signal (which may be performed, e.g., by processor 118 of FIG. 1 and/or other circuitry), may provide a frequency of the beat note, which may be referred to as a beat frequency. FIG. 2B illustrates a plot of signal strength vs. frequency for a Fourier transform of an interference signal); 
determine whether there is a single peak frequency in the frequency signal or multiple peak frequencies in the frequency signal (see at least Para. [0039], lines 17-24, FIG. 2B illustrates a plot of signal strength vs. frequency for a Fourier transform of an interference signal. The peak shown in FIG. 2B may be at the beat frequency. The beat frequency may be given by fbeat=Kτ, where K is the chirp rate and τ may be linearly proportional to the distance of the object. In this manner, the processor 118 may determine a distance to an object based on a chirp rate and a beat frequency of an interference signal; and Para. [0055], lines 1-8, It is possible that more than one actual range return (e.g., from a plurality of targets), corresponding to more than one fbeat exists for a given measurement. In some examples, each ADC may measure more than one frequency. To disambiguate multiple object range returns that may exceed the ADC Nyquist frequency, a system (e.g., processor 118 of FIG. 3) may determine the possible fbeat values for each frequency measured by each ADC as described previously); and 
	determine whether the object is within the first distance range or the second distance range of the lidar system based upon whether there is the single peak in the frequency signal or the multiple peaks in the frequency signal (see at least Para. [0045], lines 12-21, The digitizer may produce a digitized signal, which may be consistent with multiple beat frequencies. The digitized signal may be processed (e.g., by processor 118) to select one of the multiple beat frequencies which correspond to the beat frequency actually present in the interference signal and associated with a distance to the object 110. The processor 118 may determine a distance to at least a portion of the object 110 (e.g., a surface of the object) based on the beat frequency), respectively.
claim 15, the combination of Thorpe, Focke, Deichmann and Calleija teaches the lidar system of claim 14. Thorpe further discloses wherein the processing circuitry is further configured to: when it is determined that there is the single peak frequency in the frequency signal (see at least Para. [0039], lines 17-24, FIG. 2B illustrates a plot of signal strength vs. frequency for a Fourier transform of an interference signal. The peak shown in FIG. 2B may be at the beat frequency. The beat frequency may be given by fbeat=Kτ, where K is the chirp rate and τ may be linearly proportional to the distance of the object. In this manner, the processor 118 may determine a distance to an object based on a chirp rate and a beat frequency of an interference signal), compute the distance with the second resolution based upon: 
	…
	the single peak frequency (see at least Para. [0014], FIG. 4 A is an example plot illustrating a beat frequency measured by an ADC with a first Nyquist frequency; FIG. 4B is an example plot illustrating a beat frequency measured by another ADC with a second, different, Nyquist frequency). 
	Thorpe does not explicitly disclose 
	the second slope of the second segment of the piecewise linear up-chirp.
	However, in the same field of endeavor, Focke teaches
	the second slope of the second segment of the piecewise linear up-chirp (see at least col. 3, lines 29-35, FIG. 2a shows both the time dependence of the usual transmitting signal FS (dashed line, cf. FIG. 4) and of the transmitting signal according to the example embodiment, which is piecewise constant, and is composed of frequency segments FS1 (t1 to t2), FS2 (t2 to t3), FS3 (t3 to t4), FS4 (t4 to t5), FS5 (t5 to t6), FS6 (t6 to t7), which have different slopes ***Examiner interprets that wherein slopes of the linear pieces in the first segment FS1 (t1 to t2) and the second segment FS2 (t2 to t3) are determined as piecewise linear up-chirp).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught in combination of Thorpe, Focke, Deichmann and Calleija and combine the second slope of the second segment of the piecewise linear up-chirp as taught by Focke. One of ordinary skill in the art would have been motivated to make this modification in order to convey avoidance may be achieved by giving suitable warning signs to the driver or by automatic longitudinal and/or lateral control of the vehicle (col. 1, lines 16-18).
	Regarding claim 16, the combination of Thorpe, Focke, Deichmann and Calleija teaches the lidar system of claim 14. Thorpe discloses wherein the processing circuitry (see at least Para. [0037], lines 2-7, one or more processors, such as processor 118 of FIG. 1. The processor may be implemented using one or more signal processors (e.g., circuitry, filters, central processing units (CPUs), processor core(s), digital signal processors (DSPs), application specific integrated circuits (ASICs) and/or other processing elements)) is further configured to: 
	when it is determined that there are the multiple peak frequencies in the frequency signal (see at least Para. [0051], lines 19-22, Note that the same ADC output frequency could correspond to multiple possible ranges (e.g., multiple candidate beat frequencies) for each ADC output), determine whether a difference between a first peak frequency and a second peak frequency in the multiple peak frequencies corresponds to a difference between the first slope and the second slope (see at least Para. [0047], FIG. 4A is an example plot illustrating a beat frequency measured by an ADC with a first Nyquist frequency (e.g., with a first sample rate). The plot in FIG. 4A may, for example, reflect an output of analog to digital converter 302 of FIG. 3. FIG. 4B is an example plot illustrating a beat frequency measured by another ADC with a second, different, Nyquist frequency (e.g., with a second, different sampling rate). The plot in FIG. 4B may, for example, reflect an output of analog to digital converter 304 of FIG. 3); 	
	when it is determined that the difference between the first peak frequency and the second peak frequency corresponds to the difference between the first slope and the second slope (see at least Para. [0056], lines 1, FIG. 5 corresponding to a Nyquist frequency for analog to digital converter 302 (e.g., N1) and a Nyquist frequency for analog to digital converter 304 (e.g., N2). In the example of FIG. 5, the analog to digital converter 304 has a higher Nyquist frequency and sampling rate than analog to digital converter 302), compute the distance with the first resolution (see at least Para. [0003], lines 12-19, direct modulation of the laser output frequency can result in large chirp bandwidths, and therefore, high-resolution distance measurements due to the well-known relationship,                         
                            Δ
                        
                    R=c/2B, where ΔR is the range resolution, c is the speed of light and B is the chirp bandwidth. Chirped sideband modulation using an RF chirp and, for instance, an optical modulator, is also possible) based upon: 
	the first slope of the first segment of the piecewise linear up-chirp (see at least Para. [0029], lines 18-24, The frequency modulation may be linear in some examples (e.g., a linear chirp). The laser frequency may be directly chirped via a frequency actuator within the laser, or the frequency chirp may be imparted to the laser frequency by a modulator that may be external to the laser, or the frequency chirp may be generated in any other fashion; and see at least Fig. 2A; and Para. [0039], lines 1-3, FIG. 2A shows an example plot of the LO and Rx optical frequencies as functions of time. In the example of FIG. 2A, both the LO and Rx signals are chirped) and
Fig. 4B which indicates a second peak frequency; and Para. [0049], lines 10-12, The output may include a peak at a frequency that is folded about the Nyquist frequency, e.g., fADC2=2N2-fbeat (shown in solid lines in FIG. 4B)). 
	However, in addition and in the alternative, Focke teaches
	compute the distance with the first resolution based upon: 
	the first slope of the first segment segment of the piecewise linear up-chirp (see a least col. 2 lines 46-48, FIG.2a shows a representation of the time dependence of the transmitting frequency of the FMCW radar locating device; and col. 3, lines 29-35, FIG. 2a shows both the time dependence of the usual transmitting signal FS (dashed line, cf. FIG. 4) and of the transmitting signal according to the example embodiment, which is piecewise constant, and is composed of frequency segments FS1 (t1 to t2), FS2 (t2 to t3), FS3 (t3 to t4), FS4 (t4 to t5), FS5 (t5 to t6), FS6 (t6 to t7), which have different slopes ***Examiner interprets that Figure 2a FS1 segment illustrates a first portion in the piecewise linear up-chirp).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught in combination of Thorpe, Focke, Deichmann and Calleija and combine the first slope of the first segment of the piecewise linear up-chirp as taught by Focke. One of ordinary skill in the art would have been motivated to make this modification in order to convey avoidance may be achieved by giving suitable warning signs to the driver or by automatic longitudinal and/or lateral control of the vehicle (col. 1, lines 16-18).
	Regarding claim 17, the combination of Thorpe, Focke, Deichmann and Calleija teaches the lidar system of claim 10.  Thorpe does not explicitly disclose wherein the piecewise linear 
	However, in the same field of endeavor, Focke teaches
	 wherein the piecewise linear up-chirp comprises between two and five linear segments with differing slopes (see a least col. 2 lines 46-48, FIG.2a shows a representation of the time dependence of the transmitting frequency of the FMCW radar locating device; and col. 3, lines 29-35, FIG. 2a shows both the time dependence of the usual transmitting signal FS (dashed line, cf. FIG. 4) and of the transmitting signal according to the example embodiment, which is piecewise constant, and is composed of frequency segments FS1 (t1 to t2), FS2 (t2 to t3), FS3 (t3 to t4), FS4 (t4 to t5), FS5 (t5 to t6), FS6 (t6 to t7), which have different slopes ***Examiner interprets that Figure 2a FS1, FS2, FS3 segments illustrates between two and five linear segments with differing slopes), and further wherein the slopes are successively decreasing in time ***Examiner interprets that Figure 2a FS4, FS5, FS6 segments illustrates linear frequency rates of change are successively decreasing in time).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught in combination of Thorpe, Focke Deichmann and Calleija and combine wherein the piecewise linear up-chirp comprises between two and five linear segments with differing slopes, and further wherein the slopes are successively decreasing in time as taught by Focke. One of ordinary skill in the art would have been motivated to make this modification in order to convey avoidance may be achieved by giving suitable warning signs to the driver or by automatic longitudinal and/or lateral control of the vehicle (col. 1, lines 16-18).
claim 18, the combination of Thorpe, Focke, Deichmann and Calleija teaches the lidar system of claim 10. Thorpe teaches wherein the processing circuitry is operably coupled to a computing system of an autonomous vehicle (AV) (see at least [0085], lines 9-13, (e.g., in autonomous and/or semi-autonomous vehicle operation), the automotive controls), however neither Thorpe nor Focke or Deichmann does not mention wherein the computing system of the AV controls at least one of a steering system, a braking system, or a propulsion system based upon the distance computed by the processing circuitry.
	However, in the same field of endeavor, Calleija teaches 
	wherein the computing system of the AV controls (see at least Para. [0033], lines 6-14, the vehicle controller 106 can receive sensor data from the one or more sensors 104, attempt to  comprehend the surrounding environment by performing various processing techniques on data collected by the sensors 104, and generate an appropriate motion path through such surrounding environment. The vehicle controller 106 can control the one or more vehicle controls 202 to operate the autonomous vehicle 102 according to the motion path; and Para. [0034], lines 10-17, The memory 132 can store data 134 and instructions 136 which are executed by the processor 130 to cause vehicle controller 106 to perform operations. In some implementations, the one or more processors 130 and at least one memory 132 may be comprised in one or more computing devices, such as computing device(s) 129, within the vehicle controller 106) at least one of a steering system, a braking system, or a propulsion system (see at least Para. [0049], lines 2-7, the autonomous vehicle 102 may include the sensors 104a and 104b, the vehicle controller 106, and one or more vehicle controls 202. The vehicle controls 202 from FIG. 3 may include, as shown in FIG. 4A, one or more of a motor controller 210, a steering controller 212, and a braking controller 214) based upon the distance vehicle controller 106 can further be connected to, or include, a positioning system 120. Positioning system 120 can determine a current geographic location of the autonomous vehicle 102. The positioning system 120 can be any device or circuitry for analyzing the position of the autonomous vehicle 102).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught in the combination of Thorpe, Focke Deichmann and Calleija and combine wherein the computing system of the AV controls at least one of a steering system, a braking system, or a propulsion system based upon the distance computed by the processing circuitry as taught by Calleija. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the control system may alter one or more control parameters of the vehicle to accommodate the indicated condition. The further ahead this information can be recognized by the vehicle control system, the more efficiency and smoothly the vehicle may be controlled, providing for safe and efficient control of the vehicle (Para. [0002], line 11-17).		
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe, Focke, Deichmann and Calleija as applied to claim 11 above, and further in view of Yamashina (US-2016/0139257).
	Regarding claim 12, the combination of Thorpe, Focke Deichmann and Calleija teaches the lidar system of claim 11.  Thorpe further teaches 
	wherein the transmitter (see at least Para. [0026], line 4, transceiver 108) comprises: 
	a laser source that is configured to output radiation (see at least Para. [0026], lines 5-12, The system 100 may be used to measure properties of (e.g., distance to) object 110. The laser
source 102 is positioned to provide a laser beam to beam splitter 104. The beam splitter 104 splits the laser beam into a transmit (Tx) beam and a local oscillator (LO) beam. The circulator 106 may receive the transmit beam and provide to transceiver 108. The transceiver 108 may direct the transmit beam toward object 110); 
	a modulator that is operably coupled to the laser source (see at least Para. [0065], lines 2-3, The system 800 includes waveform generator 802, modulator 804, and laser source 806) and…
	Neither Thorpe nor Focke, Deichmann or Calleija explicitly discloses
	control circuitry that is configured to compute a first voltage and a second voltage based upon k; and 
	…the control circuitry, wherein the modulator frequency-modulates the radiation output by the laser source using the first voltage and the second voltage to form the up-chirp in the frequency-modulated lidar signal.
	However, in the same of endeavor, Yamashina teaches
	control circuitry that is configured to compute a first voltage and a second voltage based upon k (see at least Para. [0023], The control section 1 controls operation timings of the respective components of the FMCW radar device (for example, the modulated voltage generation section 2, the ADC 11, and the signal processing section 12); and  Para. [0021], line 5, a distribution circuit 4); and
	…the control circuitry, wherein the modulator frequency-modulates the radiation output by the laser source using the first voltage and the second voltage (see at least Para. [0031], the modulated voltage generation section 2 sets the modulated frequency width B 1 in the first range observation period and the modulated frequency width B2 in the second range observation period so that the absolute value of the difference between maximum frequencies of beat signals generated for the respective range observation periods may become zero or fall within a predetermined range. A method of setting the modulated frequency width B 1 and the modulated frequency width B2 by the modulated voltage generation section 2) to form the up-chirp in the frequency-modulated lidar signal (see at least Para. [0030], lines 1-7, When two range observation periods are provided, as shown in FIG. 4, the up-chirp period Tl in the first range observation period (having the modulated frequency width Bl) and the down-chirp period Tl in the first range observation period, and the up-chirp period T2 in the second range observation period (having the modulated frequency width B2)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the lidar system as taught in the combination of Thorpe, Focke, Deichmann and Calleija and combine control circuitry that is configured to compute a first voltage and a second voltage based upon k; and …the control circuitry, wherein the modulator frequency-modulates the radiation output by the laser source using the first voltage and the second voltage to form the up-chirp in the frequency-modulated lidar signal as taught by Yamashina. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the lidar system which are capable of detecting a plurality of targets and measuring a distance to each of the detected targets and a speed relative to each target at low cost (Para. [0009], lines 4-6).
Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe et al. (US 2020/0278432) in view of Focke et al. (US 8,390,506), and further in view of Calleija (US-2020/0057450).
Regarding claim 19, Thorpe discloses a method for operating a lidar system (see at least Para. [0027], line 4, lidar system 130 The system 100 may be a frequency-modulated continuous-wave (FMCW) system, e.g. an FMCW LiDAR system 100, and/or a laser radar (ladar) system), the method comprising: 
	emitting, from a transmitter of the lidar system, a frequency-modulated signal towards an object (see at least Para. [0033], lines 1-4, Examples of systems described herein may include one or more transceivers, such as transceiver 108 of FIG. 1. The transceiver 108 may be used to direct a laser beam (e.g., the transmit portion Tx of a laser beam from laser source 102 in FIG. 1) toward an object), wherein the frequency-modulated signal comprises a piecewise linear up-chirp (see at least Para. [0029], lines 18-24, The frequency modulation may be linear in some examples (e.g., a linear chirp). The laser frequency may be directly chirped via a frequency actuator within the laser, or the frequency chirp may be imparted to the laser frequency by a modulator that may be external to the laser, or the frequency chirp may be generated in any other fashion) that includes a first segment having a first slope (see at least Fig. 2A; and Para. [0039], lines 1-3, FIG. 2A shows an example plot of the LO and Rx optical frequencies as functions of time. In the example of FIG. 2A, both the LO and Rx signals are chirped) and….; and
	based upon a sensor signal output by a sensor of the lidar system, and by processing circuitry (see at least Para. [0037], lines 2-7, one or more processors, such as processor 118 of FIG. 1. The processor may be implemented using one or more signal processors (e.g., circuitry, filters, central processing units (CPUs), processor core(s), digital signal processors (DSPs), application specific integrated circuits (ASICs) and/or other processing elements)) of the lidar system, computing a distance between the lidar system and the object (see at least Para. The system 300 may be used to measure a property of (e.g., distance to) object 110),…
	… and further wherein the sensor signal is based upon the frequency-modulated signal emitted from the transmitter of the lidar system (see at least Para. [0045], lines 2-7, modulated continuous wave (FMCW) laser radar system. For example, the interference signal may be provided by combiner 112 and/or detector 114. Note that the interference signal may be based
in part on a laser beam reflected from an object (e.g. Rx reflected from object 110)).
	Thorpe does not explicitly mention 
	a second segment having a second slope that is different from the first slope; and 
	…wherein the processing circuitry computes the distance with a first resolution when the distance is at or beneath a predefined threshold, the processing circuitry computes the distance with a second resolution when the distance is above the predefined threshold,...
	However, in the same field of endeavor, Focke teaches
	a second segment having a second slope that is different from the first slope (see a least col. 2 lines 46-48, FIG.2a shows a representation of the time dependence of the transmitting frequency of the FMCW radar locating device; and col. 3, lines 29-35, FIG. 2a shows both the time dependence of the usual transmitting signal FS (dashed line, cf. FIG. 4) and of the transmitting signal according to the example embodiment, which is piecewise constant, and is composed of frequency segments FS1 (t1 to t2), FS2 (t2 to t3), FS3 (t3 to t4), FS4 (t4 to t5), FS5 (t5 to t6), FS6 (t6 to t7), which have different slopes ***Examiner interprets that Figure 2a FS2 segment illustrates second slope that is different from the first slope).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Thorpe and combine a second segment 
	Neither Thorpe nor Focke explicitly teaches
	…wherein the processing circuitry computes the distance with a first resolution when the distance is at or beneath a predefined threshold, the processing circuitry computes the distance with a second resolution when the distance is above the predefined threshold,...
	However, in the same field of endeavor, Calleija teaches
	…wherein the processing circuitry computes the distance with a first resolution (see at least Para. [0054], lines 1-4, In operation 620, a first image representing a first scene ahead of the vehicle is captured with a first sensor. The first sensor may have a first resolution, a first field of view, and a first focal distance) when the distance is at or beneath a predefined threshold (see at least Para. [0059], lines 5-8, one criterion may measure whether each of the probabilities determined by operation 630 is below a first threshold, with the threshold representing; and Para. [0091], lines 1-3, In operation 1105, a distance from a capture location of an imaging sensor to a capture location of the object is determined), the processing circuitry computes the distance with a second resolution when the distance is above the predefined threshold (see at least Para. [0028], lines 6-16, at least partly because of the narrower field of view of the second sensor 104b, and/or a different focus plane relative to the image 109a captured by the sensor 104a, the second scene 109b may be captured with a second resolution that is higher than the first resolution of the sensor 104a. In some aspects, the second sensor 104b may have a different density of pixels, such that at least a portion of the higher resolution of the second scene 109b compared to the first scene 109a is derived from a higher resolution sensor included in the sensor 104b when compared to the sensor 104a;  Para. [0060], lines 1-6, In response to the determination of operation 640, operation 650 may direct a second sensor to capture a second image of the object. The second sensor may be able to image the object at a higher resolution than the first imaging sensor),…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Thorpe view of Focke and combine …wherein the processing circuitry computes the distance with a first resolution when the distance is at or beneath a predefined threshold, the processing circuitry computes the distance with a second resolution when the distance is above the predefined threshold,... as taught by Calleija. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the control system may alter one or more control parameters of the vehicle to accommodate the indicated condition. The further ahead this information can be recognized by the vehicle control system, the more efficiency and smoothly the vehicle may be controlled, providing for safe and efficient control of the vehicle (Para. [0002], line 11-17).
	Regarding claim 20, the combination of Thorpe, Focke and Calleija teaches the method of claim 19. Neither Thorpe nor Focke explicitly teach outputting the distance computed by the processing circuitry to a computing system of an autonomous vehicle (AV), wherein the computing system controls at least one of a braking system, a steering system, or a propulsion system based upon the distance computed by the processing circuitry.
	However, in the same field of endeavor, Calleija teaches
	outputting the distance computed by the processing circuitry (see at least Para. [0034], lines 10-13, The memory 132 can store data 134 and instructions 136 which are executed by the processor 130 to cause vehicle controller 106 to perform operations) to a computing system of an autonomous vehicle (AV) (see at least Para. [0033], lines 6-14, the vehicle controller 106 can receive sensor data from the one or more sensors 104, attempt to  comprehend the surrounding environment by performing various processing techniques on data collected by the sensors 104, and generate an appropriate motion path through such surrounding environment. The vehicle controller 106 can control the one or more vehicle controls 202 to operate the autonomous vehicle 102 according to the motion path; and Para. [0034], lines 10-17, The memory 132 can store data 134 and instructions 136 which are executed by the processor 130 to cause vehicle controller 106 to perform operations. In some implementations, the one or more processors 130 and at least one memory 132 may be comprised in one or more computing devices, such as computing device(s) 129, within the vehicle controller 106), wherein the computing system controls at least one of a braking system, a steering system, or a propulsion system (see at least Para. [0049], lines 2-7, the autonomous vehicle 102 may include the sensors 104a and 104b, the vehicle controller 106, and one or more vehicle controls 202. The vehicle controls 202 from FIG. 3 may include, as shown in FIG. 4A, one or more of a motor controller 210, a steering controller 212, and a braking controller 214) based upon the distance computed by the processing circuitry (see at least Para. [0035], lines 1-6, vehicle controller 106 can further be connected to, or include, a positioning system 120. Positioning system 120 can determine a current geographic location of the autonomous vehicle 102. The positioning system 120 can be any device or circuitry for analyzing the position of the autonomous vehicle 102).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Thorpe, Focke and 
	Regarding claim 21, the combination of Thorpe, Focke and Calleija teaches the method of claim 19. Thorpe further teaches the method comprising: 
	detecting, by the sensor of the lidar system, a return signal (see at least Para. [0026], lines 1-6, FIG. 1 is a schematic illustration of a system 100 arranged in accordance with one embodiment. The system 100 includes laser source 102, beam splitter 104, circulator 106, transceiver 108, combiner 112, detector 114, digitizer 116 and processor 118. The system 100 may be used to measure properties of (e.g., distance to) object 110), wherein the return signal is based upon the frequency-modulated signal reflecting from an object, wherein the sensor signal is representative of the return signal (see at least Para. [0026], lines 5-13, The system 100 may be used to measure properties of (e.g., distance to) object 110. The laser source 102 is positioned to provide a laser beam to beam splitter 104. The beam splitter 104 splits the laser beam into a transmit (Tx) beam and a local oscillator (LO) beam. The circulator 106 may receive the transmit beam and provide to transceiver 108. The transceiver 108 may direct the transmit beam toward object 110. The transmit beam may be reflected from object 110); and 
one or more processors, such as processor 118 of FIG. 1. The processor may be implemented using one or more signal processors (e.g., circuitry, filters, central processing units (CPUs), processor core(s), digital signal processors (DSPs), application specific integrated circuits (ASICs) and/or other processing elements)) and…
	Neither Thorpe nor Focke explicitly teach
	 based upon the sensor signal, whether the object is at or beneath the predefined threshold or is above the predefined threshold, wherein the processing circuitry computes the distance between the lidar system and the object responsive to determining whether the object is at or beneath the predefined threshold or above the predefined threshold. 
	However, in the same field of endeavor, Calleija teaches 
	based upon the sensor signal, whether the object is at or beneath the predefined threshold or is above the predefined threshold (see at least Para. [0059], lines 5-8, one criterion may measure whether each of the probabilities determined by operation 630 is below a first threshold, with the threshold representing; and Para. [0091], lines 1-3, In operation 1105, a distance from a capture location of an imaging sensor to a capture location of the object is determined), wherein the processing circuitry computes the distance between the lidar system (see at least Para. [0038], lines 1-4, for LIDAR systems, the sensor data can include the location (e.g., in three-dimensional space relative to the LIDAR system) of a number of points that correspond to objects that have reflected a ranging laser) and the object responsive to determining whether the object is at or beneath the predefined threshold or above the predefined threshold (see at least Para. [0028], lines 6-16, at least partly because of the narrower field of view of the second sensor 104b, and/or a different focus plane relative to the image 109a captured by the sensor 104a, the second scene 109b may be captured with a second resolution that is higher than the first resolution of the sensor 104a. In some aspects, the second sensor 104b may have a different density of pixels, such that at least a portion of the higher resolution of the second scene 109b compared to the first scene 109a is derived from a higher resolution sensor included in the sensor 104b when compared to the sensor 104a;  Para. [0060], lines 1-6, In response to the determination of operation 640, operation 650 may direct a second sensor to capture a second image of the object. The second sensor may be able to image the object at a higher resolution than the first imaging sensor).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Thorpe, Focke and Calleija and combine based upon the sensor signal, whether the object is at or beneath the predefined threshold or is above the predefined threshold, wherein the processing circuitry computes the distance between the lidar system and the object responsive to determining whether the object is at or beneath the predefined threshold or above the predefined threshold.  as taught by Calleija. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the control system may alter one or more control parameters of the vehicle to accommodate the indicated condition. The further ahead this information can be recognized by the vehicle control system, the more efficiency and smoothly the vehicle may be controlled, providing for safe and efficient control of the vehicle (Para. [0002], line 11-17).
	Regarding claim 22, the combination of Thorpe, Focke and Calleija teaches method of claim 19.  Thorpe does not explicitly teaches wherein the second segment follows the first segment in time in the piecewise linear upchirp, and further wherein the slope of the first segment is greater than the slope of the second segment.

	wherein the second segment follows the first segment in time in the piecewise linear upchirp, and further wherein the slope of the first segment is greater than the slope of the second segment (col. 3, lines 29-35, FIG. 2a shows both the time dependence of the usual transmitting signal FS (dashed line, cf. FIG. 4) and of the transmitting signal according to the example embodiment, which is piecewise constant, and is composed of frequency segments FS1 (t1 to t2), FS2 (t2 to t3), FS3 (t3 to t4), FS4 (t4 to t5), FS5 (t5 to t6), FS6 (t6 to t7), which have different slopes ***Examiner interprets that Figure 2a illustrates FS2 segment follows FS1 segment in time in the piecewise linear up chirp and where the slope of the first segment is greater than the slope of the second segment).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Thorpe, Focke and Calleija and combine a second segment having a second slope that is different from the first slope wherein the second segment follows the first segment in time in the piecewise linear upchirp, and further wherein the slope of the first segment is greater than the slope of the second segment as taught by Focke. One of ordinary skill in the art would have been motivated to make this modification in order to convey avoidance may be achieved by giving suitable warning signs to the driver or by automatic longitudinal and/or lateral control of the vehicle (col. 1, lines 16-18).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/B.U./Examiner, Art Unit 3663                                               

/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664